Action to recover damages for personal injuries suffered by plaintiff during the course of his employment with the defendant. Part of the plaintiff’s duties required him to shovel sand through a screen, and in such process he inhaled silica particles. Upon the appeal to this court the judgment in favor of plaintiff was reversed on the law and the complaint dismissed, on the holding that there was no evidence of negligence by defendant. (Sadowski v. Long Island R. R. Co., 268 App. Div. 782.) Upon appeal to the Court of Appeals this court’s order was reversed (292 N. Y. 448) and the case has been remitted to this court to decide the questions of fact raised on the former appeal. The judgment in favor of plaintiff is unanimously affirmed, with costs. The findings of fact implicit in the verdict of the jury are affirmed. Present — Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ.